Citation Nr: 0831575	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-37 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to a higher initial rating for mechanical low 
back strain, currently evaluated as 0 percent disabling 
between October 1, 2003 and April 21, 2006, and 10 percent 
disabling as of April 21, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran requested a travel Board hearing in his October 
2005 VA Form 9.  In December 2005, the veteran indicated that 
he would prefer a videoconference Board hearing.  However, 
the veteran withdrew his request for a Board hearing in May 
2007.  See 38 C.F.R. 20.702(e).  

The Board notes that the veteran filed a notice of 
disagreement in May 2005 for an increased rating for low back 
strain, GERD, bilateral knee patellofemoral syndrome and 
service connection for bilateral ankle sprain, residuals of a 
right shoulder injury and residuals of a cervical injury.  
The RO discussed all of those issues in the August 2005 
statement of the case.  However, the veteran specified in the 
October 2005 substantive appeal (VA Form 9) that he only 
wanted to appeal the issues of entitlement to a higher 
initial rating for low back strain and GERD.  In January 
2007, the veteran's representative filed a letter in lieu of 
the statement of accredited representation which listed all 
of the issues in the notice of disagreement and the statement 
of the case as being on appeal.  In August 2008, the 
veteran's representative presented an argument for the two 
issues raised in the substantive appeal, a higher initial 
rating for low back strain and GERD, in the informal hearing.  
The Board interprets this to mean the veteran only intended 
to appeal the issues he listed in the substantive appeal.  
Therefore, the Board will proceed on the merits for only 
those issues raised in the substantive appeal. 


FINDINGS OF FACT

1.  The competent medical evidence of records shows that the 
veteran's GERD is asymptomatic with medication.  

2.  The competent medical evidence of record for service-
connected mechanical low back strain shows that between 
October 1, 2003 and April 21, 2006 the veteran had forward 
flexion to 90 degrees, extension to greater than 20 degrees, 
right and left lateral flexion to 45 degrees, and bilateral 
rotation to 45 degrees.

3.  The competent medical evidence of record for service-
connected mechanical low back strain shows as of April 21, 
2006 the veteran had forward flexion to 45 degrees, extension 
to 30 degrees, left and right lateral flexion to 30 degrees 
and bilateral rotation to 30 degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for service-connected GERD have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2007).

2.  The schedular criteria for an initial compensable rating 
for service-connected mechanical low back pain between 
October 1, 2003 and April 21, 2006 have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).

3.  The schedular criteria for a disability rating of 20 
percent for service-connected mechanical low back pain as of 
April 21, 2006 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A March 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for GERD and mechanical low back strain.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence.  The VCAA letter requested the 
veteran to provide any evidence in his possession and he was 
informed that it was ultimately his responsibility to ensure 
that VA received any evidence not in the possession of the 
Federal government.  

The rating decision dated in October 2004 granted the 
veteran's claims of entitlement to service connection for 
GERD and mechanical low back strain; therefore, these claims 
are now substantiated.  As such, the veteran's filing of an 
appeal as to this determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  See 38 
C.F.R. § 3.159(b)(3).  Where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the service-connection claim has been 
substantiated; thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher ratings for GERD 
and mechanical low back strain and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
service treatment records and VA examination reports dated in 
July 2004 and April 2006.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II.  Merits of the Claims for Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  The determination of whether an increased 
evaluation is warranted is based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

GERD

The veteran filed a claim of entitlement to service 
connection for GERD in March 2004.  The RO granted service 
connection for GERD with a 0 percent disability evaluation in 
an October 2004 rating decision.  The veteran appealed the 
rating evaluation contending that his GERD more closely 
approximated a higher rating.  

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The veteran's service-connected GERD disability has 
been rated by the RO as 0 percent disabling under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under 
Diagnostic Code 7346, a 10 percent evaluation is assigned 
when there is evidence of two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  A 30 percent evaluation is assigned 
when there is evidence of persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  

The veteran underwent a VA examination for GERD in July 2004.  
The veteran provided a history of acid reflux with nocturnal 
reflux and heartburn.  The veteran originally used Aciphex to 
correct this problem; however, a few months prior to this 
examination he switched to an over-the-counter medication.  
He takes the medicine twice a day and it appears to be 
controlling his symptoms.  The examiner reported that the 
veteran did not have any dysphagia, chest pain, hematemesis 
or melena.  The examiner noted that the veteran's reflux and 
regurgitation was controlled with medication.  The veteran 
also reported that he does not have nausea or vomiting.  The 
abdominal examination was normal.   An April 2006 VA 
examination for GERD revealed that the veteran's appetite was 
good and he gained 40 pounds since service.  The veteran was 
on ranitidine 150 mg twice a day to treat his GERD.  The 
veteran reported that he has had no further difficulty with 
heartburn, indigestion or regurgitation.  The examiner 
reported that the veteran is asymptomatic as long as he takes 
his medication.  

The Board finds that the evidence does not show that the 
veteran has persistent recurrent epigastric distress nor did 
he have two or more of the following symptoms at any time 
during the appeal period: dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Based 
on the subjective complaints of the veteran and the objective 
findings in the VA examinations, the Board has determined 
that a compensable disability evaluation is not warranted for 
the veteran's GERD disability.  

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the GERD disability, and a staged rating 
would not provide any benefit to the veteran.  Hart, supra.

The Board notes that in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
requires a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that there is no evidence of record showing 
that the veteran's GERD warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b).  The record does 
not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, referral of this matter 
to the Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation as outlined in 38 
C.F.R. § 3.321(b)(1) is not required. 

Mechanical Low Back Strain

The veteran filed a claim of entitlement to service 
connection for low back problems in March 2004.  The RO 
granted service connection for mechanical low back strain 
with a rating of 0 percent disabling in an October 2004 
rating decision.  The veteran appealed the rating decision.  
The RO increased the rating evaluation to 10 percent as of 
April 21, 2006.

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for his mechanical low back strain.  
Under Diagnostic Code 5237 (lumbosacral or cervical strain), 
with out without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion is 0 to 30 degrees, and left and right 
lateral rotation is 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

During the pendency of this appeal, the RO increased the 
disability rating assigned to the veteran's disability from 0 
percent to 10 percent under Diagnostic Code 5237, effective 
April 21, 2006.  The Board has considered whether the veteran 
is entitled to a higher disability rating under both stages 
of this appeal.  Additionally, the Board has considered 
whether additional staging is appropriate.  See Hart v. 
Mansfield, 21 Vet.App. 505 (2007).   For reasons discussed in 
more detail below, the Board finds that the stages created by 
the RO are appropriate in light of the competent medical 
evidence of record and that there is no competent evidence 
that the veteran's service-connected disability underwent 
further increases in severity during this appeal sufficient 
to warrant additional staged ratings.

Prior to April 21, 2006

The veteran underwent a VA examination of the spine in July 
2004.  The examination revealed that the veteran had forward 
flexion to 90 degrees with pain at 90 degrees.  The veteran 
had some discomfort when he resumed an upright position.  The 
veteran had extension greater than 20 degrees, right and left 
lateral flexion to 45 degrees and bilateral rotation to 45 
degrees.  The examiner noted that the veteran conducted the 
extension, lateral flexion and rotation quickly and without 
any discomfort.  The examiner documented no additional 
limitation of motion or pain with repetitive motion.

Based on the above medical evidence, the Board finds that the 
record shows that the veteran's forward flexion is not 85 
degrees or less.  In addition, medical evidence reveals that 
the combined range of motion of the thoracolumbar spine is 
greater than 235 degrees.  Therefore, the veteran is not 
entitled to an evaluation higher than 0 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
between October 21, 2003 and April 21, 2006.  

The Board has also considered the veteran's complaints of 
pain.  Upon examination in July 2004, the examiner noted that 
the veteran has pain in the lower back with pain when he 
bends forward.  The pain is located in the lower lumbar area 
in the midline.  The veteran reported flare-ups occurred with 
certain activities.  He stated that when he has an episode it 
might last two to three days.  It is usually brought on by an 
unpredictable twist or turn of the body.  He stated he would 
have long periods without any flare-up and then do something 
in an unguarded moment and have acute pain.  During acute 
episodes, he sometimes cannot even get out of bed due to the 
pain and muscle spasm.  The veteran estimated that he has an 
episode every three to four months.  Between episodes, he is 
fine and can do mostly anything at work.  The examiner noted 
that the veteran does not use a case, crutch or back brace.  
The Board finds that the objective medical evidence does not 
show that pain on use or during flare-ups resulted in 
additional functional limitation to the extent that under the 
limitation of motion codes the veteran's disability would be 
more than 0 percent disabling during the period prior to 
April 21, 2006.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

As of April 21, 2006

The veteran underwent another VA examination of the spine in 
April 2006.  The examiner noted that there was a loss of 
normal lumbar lordosis.  The veteran did not have postural 
abnormalities.  The veteran had some tenderness in the 
paralumbar spinal muscles.  The examiner noted that there was 
no atrophy or fasciculation of the muscles of the lower 
extremities.  The examiner reported no objective evidence of 
spasm, weakness or painful motion.  The veteran's range of 
motion revealed decreased forward flexion from 0 to 45 
degrees.  The veteran had pain and stiffness at that point 
and he could not progress any further.  Extension, right and 
left lateral flexion and bilateral rotation were normal at 0 
to 30 degrees.  

Based on the foregoing, the Board finds that the record shows 
the veteran's forward flexion is greater than 30 degrees, but 
not greater than 60 degrees. Accordingly, the veteran meets 
the requirements for an increased rating to 20 percent 
disabling under the General Rating Formula for Diseases and 
Injuries of the Spine as of April 21, 2006, the date of the 
VA examination.  The veteran's low back strain does not more 
closely approximate a disability rating higher than 20 
percent as the competent medical evidence does not show that 
the veteran has forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

The Board has also considered the veteran's complaints of 
pain.  Upon examination in July 2004, the veteran complained 
of a constant dull pain localized in the mid lumbar spine 
region.  The examiner noted that there was associated 
stiffness, but no weakness of the back.  The veteran denied 
having flare-ups; however, he did state that the pain is 
worse with bending or lifting anything over 30 pounds and 
with walking up and down stairs.  The Board finds that the 
objective medical evidence does not show that pain on use or 
during flare-ups resulted in additional functional limitation 
to the extent that under the limitation of motion codes the 
veteran's disability would be more than 20 percent disabling 
as of April 21, 2006.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In considering whether the veteran should be referred for a 
higher rating under an extra-schedular rating, the Board 
finds that there has been no showing that the veteran's 
service-connected low back strain has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability.  In the April 2006 VA examination, the 
veteran denied any incapacitating episodes in the last twelve 
months requiring bed rest and treatment by a physician.  In 
addition, he reported that he did not miss any work due to 
pain; however, he was required to switch jobs because 
crawling around machinery and bending over was too hard on 
his back.  Although the competent medical evidence of record 
indicates that the veteran has some functional limitation for 
heavy lifting and bending, the schedular rating criteria for 
rating the back contemplate the veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease is denied.

2.  An initial compensable rating for service-connected 
mechanical low back pain, between October 1, 2003 and April 
21, 2006, is denied.

3.  An initial rating of 20 percent for service-connected 
mechanical low back pain, as of April 21, 2006, is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


